Name: 93/724/EC: Council Decision of 23 November 1993 concerning the conclusion of an Agreement between the European Community and Republic of Hungary on the reciprocal protection and control of wine names
 Type: Decision
 Subject Matter: trade policy;  marketing;  beverages and sugar;  international trade;  European construction;  Europe
 Date Published: 1993-12-31

 Avis juridique important|31993D072493/724/EC: Council Decision of 23 November 1993 concerning the conclusion of an Agreement between the European Community and Republic of Hungary on the reciprocal protection and control of wine names Official Journal L 337 , 31/12/1993 P. 0093 - 0093 Finnish special edition: Chapter 3 Volume 55 P. 0013 Swedish special edition: Chapter 3 Volume 55 P. 0013 COUNCIL DECISION of 23 November 1993 concerning the conclusion of an Agreement between the European Community and Republic of Hungary on the reciprocal protection and control of wine names (93/724/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement negotiated between the European Community and the Republic of Hungary on the reciprocal protection and control of wine names will help make measures to eliminate unfair competition in trade more effective, ensure a greater degree of consumer protection and promote trade in wine between the Contracting Parties; whereas it is therefore desirable to approve the said Agreement; Whereas, in order to facilitate the implementation of certain provisions of the Agreement, the Commission should be authorized to make the necessary technical adjustments in accordance with the procedure laid down in Article 83 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1); Whereas, since the provisions of the Agreement are directly linked to measures covered by the common commercial and agricultural policy, the said Agreement must be established at Community level, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Republic of Hungary on the reciprocal protection and control of wine names, the Protocol, exchanges of letters and declarations annexed thereto are hereby approved on behalf of the Community. The text of the acts referred to in the first paragraph are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement and to deposit the instrument of approval by the Community. The President of the Council shall make the notification provided for in Article 19 (1) of the Agreement. Article 3 For the purposes of Article 13 of the Agreement, the Commission is hereby authorized to conclude the necessary acts amending the Agreement, in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. Article 4 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 23 November 1993. For the Council The President M. SMET (1) OJ No L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EEC) No 1566/93 (OJ No L 154, 25. 6. 1993, p. 39).